Exhibit 10.1



 
Form of
Commercial Paper Dealer Agreement
Guaranteed 4(a)(2) Program



Among


COLUMBIA PIPELINE GROUP, INC., as Issuer,


CPG OPCO LP, COLUMBIA ENERGY GROUP, CPG OPCO GP LLC, each a Guarantor, and
collectively the Guarantors,
and
[ ], as Dealer


Concerning Notes to be issued pursuant to an Issuing and Paying Agent Agreement
dated as of [ ], 2015 among the Issuer, the Guarantors and U.S. Bank National
Association, as Issuing and Paying Agent


Dated as of [ ], 2015





--------------------------------------------------------------------------------




Commercial Paper Dealer Agreement 4(a)(2) Program; Guaranteed
This agreement (the “Agreement”) sets forth the understandings among the Issuer,
the Guarantors and the Dealer, each named on the cover page hereof, in
connection with the issuance and sale by the Issuer of its short-term promissory
notes (the “Notes”) through the Dealer.
The Guarantors have agreed, jointly and severally, unconditionally and
irrevocably to guarantee (but subject to the possible release of a Guarantor as
a result of the occurrence of the Guarantee Release Date with respect to such
Guarantor) payment in full of the principal of and interest (if any) on all such
Notes of the Issuer, pursuant to a guarantee, dated the date hereof, in the form
of Exhibit D hereto (the “Guarantee”).
Certain terms used in this Agreement are defined in Section 6 hereof.
The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.
1.Offers, Sales and Resales of Notes.
1.1
While (i) the Issuer has and shall have no obligation to sell the Notes to the
Dealer or to permit the Dealer to arrange any sale of the Notes for the account
of the Issuer, and (ii) the Dealer has and shall have no obligation to purchase
the Notes from the Issuer or to arrange any sale of the Notes for the account of
the Issuer, the parties hereto agree that in any case where the Dealer purchases
Notes from the Issuer, or arranges for the sale of Notes by the Issuer, such
Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer and the
Guarantors contained herein or made pursuant hereto and on the terms and
conditions and in the manner provided herein.

1.2
So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, neither the Issuer nor any
Guarantor shall, without the consent of the Dealer, offer, solicit or accept
offers to purchase, or sell, any Notes except (a) in transactions with one or
more dealers which may from time to time after the date hereof become dealers
with respect to the Notes by executing with the Issuer and the Guarantors one or
more agreements which contain provisions substantially identical to those
contained in Section 1 of this Agreement, of which the Issuer and the Guarantors
hereby undertake to provide the Dealer prompt notice or (b) in transactions with
the other dealers listed on the Addendum hereto, which are executing agreements
with the Issuer and the Guarantors which contain provisions substantially
identical to Section 1 of this Agreement contemporaneously herewith. In no event
shall the Issuer or any Guarantor offer, solicit or accept offers to purchase,
or sell, any Notes directly on its own behalf in transactions with persons other
than broker-dealers as specifically permitted in this Section 1.2.





--------------------------------------------------------------------------------




1.3
The Notes shall be in a minimum denomination of $250,000 or integral multiples
of $1,000 in excess thereof, will bear such interest rates, if interest bearing,
or will be sold at such discount from their face amounts, as shall be agreed
upon by the Dealer and the Issuer, shall have a maturity not exceeding 364 days
from the date of issuance and may have such terms as are specified in Exhibit C
hereto, the Private Placement Memorandum, a pricing supplement, or as otherwise
agreed upon by the applicable purchaser and the Issuer. The Notes shall not
contain any provision for extension, renewal or automatic “rollover.”

1.4
The authentication and issuance of, and payment for, the Notes shall be effected
in accordance with the Issuing and Paying Agency Agreement, and the Notes shall
be either individual physical certificates or book-entry notes evidenced by one
or more master notes (each, a “Master Note”) registered in the name of The
Depository Trust Company (“DTC”) or its nominee, in the form or forms annexed to
the Issuing and Paying Agency Agreement.

1.5
If the Issuer and the Dealer shall agree on the terms of the purchase of any
Note by the Dealer or the sale of any Note arranged by the Dealer (including,
but not limited to, agreement with respect to the date of issue, purchase price,
principal amount, maturity and interest rate or interest rate index and margin
(in the case of interest-bearing Notes) or discount thereof (in the case of
Notes issued on a discount basis), and appropriate compensation for the Dealer’s
services hereunder) pursuant to this Agreement, the Issuer shall cause such Note
to be issued and delivered in accordance with the terms of the Issuing and
Paying Agency Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer. Except as otherwise agreed, in the event that the
Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note. If such failure occurred for any reason other than default by the Dealer,
the Issuer and the Guarantors agree, jointly and severally, to reimburse the
Dealer on an equitable basis for the Dealer’s loss of the use of such funds for
the period such funds were credited to the Issuer’s account.

1.6
The Dealer, the Issuer and the Guarantors hereby establish and agree to observe
the following procedures in connection with offers, sales and subsequent resales
or other transfers of the Notes:

(a)    Offers and sales of the Notes by or through the Dealer shall be made only
to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers or Institutional Accredited Investors and (ii) non-bank
fiduciaries or




--------------------------------------------------------------------------------




agents that will be purchasing Notes for one or more accounts, each of which is
reasonably believed by the Dealer to be an Institutional Accredited Investor.
(b)    Resales and other transfers of the Notes by the holders thereof shall be
made only in accordance with the restrictions in the legend described in clause
(e) below.
(c)    No general solicitation or general advertising shall be used in
connection with the offering of the Notes. Without limiting the generality of
the foregoing, without the prior written approval of the Dealer, neither the
Issuer nor any Guarantor shall issue any press release, make any other statement
to any member of the press making reference to the Notes, the offer or sale of
the Notes, the Guarantee or this Agreement or place or publish any “tombstone”
or other advertisement relating to the Notes, the offer or sale of the Notes or
the Guarantee. To the extent permitted by applicable securities laws, the Issuer
or a Guarantor, as applicable, shall (i) omit the name of the Dealer from any
publicly available filing by the Issuer or such Guarantor that makes reference
to the Notes, the offer or sale of the Notes, the issuance of the Guarantee or
this Agreement, (ii) not include a copy of this Agreement in any such filing or
as an exhibit thereto, and (iii) redact the Dealer’s name and any contact or
other information that could identify the Dealer from any agreement or other
information included in such filing. For the avoidance of doubt, neither the
Issuer nor any Guarantor shall post the Private Placement Memorandum on a
website without the consent of the Dealer and each other dealer or placement
agent, if any, for the Notes.
(d)    No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.
(e)    Offers and sales of the Notes shall be subject to the restrictions
described in the legend appearing on Exhibit A hereto. A legend substantially to
the effect of such Exhibit A shall appear as part of the Private Placement
Memorandum used in connection with offers and sales of Notes hereunder, as well
as on each individual certificate representing a Note and each Master Note
representing book-entry Notes offered and sold pursuant to this Agreement.
(f)    The Dealer shall furnish or shall have furnished to each purchaser of
Notes for which it has acted as the dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in effect. The Private Placement Memorandum
shall expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from the Issuer, the
Guarantors and the Dealer and shall provide the names, addresses and telephone




--------------------------------------------------------------------------------




numbers of the persons from whom information regarding the Issuer and the
Guarantors may be obtained.
(g)    The Issuer and the Guarantors, jointly and severally, agree for the
benefit of the Dealer and each of the holders and prospective purchasers from
time to time of the Notes that, if at any time the Issuer or any Guarantor shall
not be subject to Section 13 or 15(d) of the Exchange Act, the Issuer or such
Guarantor will furnish, upon request and at their expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).
(h)    In the event that any Note offered or to be offered by the Dealer would
be ineligible for resale under Rule 144A, the Issuer shall immediately notify
the Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.
(i)     The Issuer and the Guarantors represent that neither the Issuer nor any
Guarantor is currently issuing commercial paper in the United States market in
reliance upon the exemption provided by Section 3(a)(3) of the Securities Act.
The Issuer and the Guarantors agree that, if the Issuer or any Guarantor shall
issue commercial paper after the date hereof in reliance upon such exemption (a)
the proceeds from the sale of the Notes will be segregated from the proceeds of
the sale of any such commercial paper by being placed in a separate account; (b)
the Issuer and the Guarantors will institute appropriate corporate procedures to
ensure that the offers and sales of notes issued by the Issuer or such
Guarantor, as the case may be, pursuant to the Section 3(a)(3) exemption are not
integrated with offerings and sales of Notes hereunder; and (c) the Issuer and
the Guarantors will comply with each of the requirements of Section 3(a)(3) of
the Securities Act in selling commercial paper or other short-term debt
securities other than the Notes in the United States.
1.7
Each of the Issuer and each Guarantor hereby represents and warrants to the
Dealer, in connection with offers, sales and resales of Notes, as follows:

(a)    The Issuer and the Guarantors hereby confirm to the Dealer that (except
as permitted by Section 1.6(i)) within the preceding six months neither the
Issuer nor any Guarantor nor any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof acting on behalf of the Issuer or any
Guarantor has offered or sold any Notes, or any substantially similar security
of the Issuer or a Guarantor (including, without limitation, medium-term notes
issued by the Issuer or a Guarantor), to, or solicited offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof. The Issuer and the Guarantors also agree that (except as
permitted by Section 1.6(i)), as long as the Notes are being offered for sale by
the Dealer and the other dealers




--------------------------------------------------------------------------------




referred to in Section 1.2 hereof as contemplated hereby and until at least six
months after the offer of Notes hereunder has been terminated, neither the
Issuer nor any Guarantor nor any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof (except as contemplated by Section 1.2
hereof) will offer the Notes or any substantially similar security of the Issuer
for sale to, or solicit offers to buy any such security from, any person other
than the Dealer or the other dealers referred to in Section 1.2 hereof, it being
understood that such agreement is made with a view to bringing the offer and
sale of the Notes within the exemption provided by Section 4(a)(2) of the
Securities Act and shall survive any termination of this Agreement. Each of the
Issuer and each Guarantor hereby represents and warrants that it has not taken
or omitted to take, and will not take or omit to take, any action that would
cause the offering and sale of Notes hereunder to be integrated with any other
offering of securities, whether such offering is made by the Issuer or a
Guarantor or some other party or parties.
(b)    The Issuer represents and agrees that the proceeds of the sale of the
Notes are not currently contemplated to be used for the purpose of buying,
carrying or trading securities within the meaning of Regulation T and the
interpretations thereunder by the Board of Governors of the Federal Reserve
System. In the event that the Issuer determines to use such proceeds for the
purpose of buying, carrying or trading securities, whether in connection with an
acquisition of another company or otherwise, the Issuer shall give the Dealer at
least five business days’ prior written notice to that effect. The Issuer shall
also give the Dealer prompt notice of the actual date that it commences to
purchase securities with the proceeds of the Notes. Thereafter, in the event
that the Dealer purchases Notes as principal and does not resell such Notes on
the day of such purchase, to the extent necessary to comply with Regulation T
and the interpretations thereunder, the Dealer will sell such Notes either (i)
only to offerees it reasonably believes to be Qualified Institutional Buyers or
to Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.
2.    Representations and Warranties of the Issuer and the Guarantors.
Each of the Issuer and each Guarantor represents and warrants as to itself that:
2.1
The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite corporate power and authority to execute, deliver and perform its
obligations under the Notes, this Agreement and the Issuing and Paying Agency
Agreement.

2.2
Each Guarantor is a corporation, limited liability company or limited
partnership, as the case may be, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all the
requisite corporate, limited liability or partnership, as applicable, power and
authority to execute,





--------------------------------------------------------------------------------




deliver and perform its obligations under the Guarantee, this Agreement and the
Issuing and Paying Agency Agreement.
2.3
This Agreement and the Issuing and Paying Agency Agreement have been duly
authorized, executed and delivered by the Issuer and each Guarantor and
constitute legal, valid and binding obligations of the Issuer and each Guarantor
enforceable against the Issuer and each Guarantor in accordance with their
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

2.4
The Notes have been duly authorized, and when issued as provided in the Issuing
and Paying Agency Agreement, will be duly and validly issued and will constitute
legal, valid and binding obligations of the Issuer enforceable against the
Issuer in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

2.5
The Guarantee has been duly authorized, executed and delivered by each Guarantor
and constitutes the legal, valid and binding obligations of each Guarantor
enforceable against each Guarantor in accordance with its terms subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

2.6
The offer and sale of the Notes and the Guarantee in the manner contemplated
hereby do not require registration of the Notes or the Guarantee under the
Securities Act, pursuant to the exemption from registration contained in Section
4(a)(2) thereof, and no indenture in respect of the Notes or the Guarantee is
required to be qualified under the Trust Indenture Act of 1939, as amended.

2.7
The Notes and the Guarantee will rank at least pari passu with all other
unsecured and unsubordinated indebtedness of the Issuer and each Guarantor,
respectively.

2.8
No consent or action of, or filing or registration with, any governmental or
public regulatory body or authority, including the SEC, is required to
authorize, or is otherwise required in connection with the execution, delivery
or performance of, this Agreement, the Notes, the Guarantee or the Issuing and
Paying Agency Agreement, except as may be required by the securities or Blue Sky
laws of the various states in connection with the offer and sale of the Notes.

2.9
Neither the execution and delivery of this Agreement, the Guarantee and the
Issuing and Paying Agency Agreement, nor the issuance of the Notes in accordance
with the Issuing and Paying Agency Agreement, nor the fulfillment of or
compliance with the terms and provisions hereof or thereof by the Issuer or the
Guarantors, will





--------------------------------------------------------------------------------




(i) result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the properties or assets of the
Issuer or any Guarantor, or (ii) violate or result in a breach or a default
under any of the terms of the charter documents or by-laws of the Issuer or any
Guarantor, any contract or instrument to which the Issuer or any Guarantor is a
party or by which it or their property is bound, or any law or regulation, or
any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer or any Guarantor is subject or by which it
or their property is bound, which breach or default might have a material
adverse effect on the condition (financial or otherwise), operations or business
prospects of the Issuer or any Guarantor or the ability of the Issuer or any
Guarantor to perform its obligations under this Agreement, the Notes, the
Guarantee or the Issuing and Paying Agency Agreement, as applicable.
2.10
There is no litigation or governmental proceeding pending, or to the knowledge
of the Issuer or any Guarantor threatened, against or affecting the Issuer or
any Guarantor or any of their respective subsidiaries which might result in a
material adverse change in the condition (financial or otherwise), operations or
business prospects of the Issuer or any Guarantor or the ability of the Issuer
or any Guarantor to perform its obligations under this Agreement, the Notes, the
Guarantee or the Issuing and Paying Agency Agreement, as applicable.

2.11
Neither the Issuer nor any of the Guarantors is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

2.12
Neither the Private Placement Memorandum nor the Company Information contains
any untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

2.13
Neither the Issuer, any Guarantor nor any of their respective subsidiaries nor,
to the knowledge of the Issuer or any Guarantor, any director or officer, any
agent, employee, representative or affiliate or other person associated with or
acting on behalf of the Issuer or any Guarantor or any of their respective
subsidiaries or affiliates (i) has used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) has made any direct or indirect unlawful contribution
or payment to any official of, or candidate for, or any employee of, any
federal, state or foreign office from corporate funds; (iii) has made any bribe,
unlawful rebate, payoff, influence payment, kickback or other unlawful payment;
or (iv) is aware of or has taken any action, directly or indirectly, that could
result in a violation by such persons of the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”) or the U.K. Bribery Act 2010 (the “Bribery
Act”) or similar law or regulation of any other relevant jurisdiction; and
neither the Issuer, nor any Guarantor nor any of their





--------------------------------------------------------------------------------




respective subsidiaries nor, to the knowledge of the Issuer or any Guarantor,
any director or officer, any agent, employee, representative or affiliate or
other person associated with or acting on behalf of the Issuer or any Guarantor
or any of their respective subsidiaries or affiliates is aware of or has taken
any action, directly or indirectly, that could result in a sanction for
violation by such persons of the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, the FCPA or the Bribery
Act or similar law or regulation of any other relevant jurisdiction; and the
Issuer, each Guarantor, and their respective subsidiaries and, to the knowledge
of the Issuer or such Guarantor, affiliates have each conducted their businesses
in compliance with the FCPA, the Bribery Act and any applicable similar law or
regulation and have instituted and maintain policies and procedures designed to
ensure, and which are expected to continue to ensure, continued compliance
therewith.
2.14
The operations of the Issuer, each Guarantor and their respective subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements, including, without limitation, those
of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 and the Currency and Foreign Transactions
Reporting Act of 1970, as amended, and the applicable money laundering statutes
of jurisdictions where the Issuer and the Guarantors and their respective
subsidiaries conduct business, and the rules and regulations thereunder
(collectively, the "Money Laundering Laws") and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Issuer, any Guarantor or any of their respective subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Issuer any Guarantor, threatened.

2.15
Neither the Issuer, any Guarantor nor any of their respective subsidiaries nor,
to the knowledge of the Issuer or any Guarantor, any director or officer, any
agent, employee, representative or affiliate of the Issuer or any Guarantor or
any of their respective subsidiaries (i) is currently the subject of any
sanctions administered or imposed by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or enforced by Her Majesty’s Treasury) or other relevant sanctions
authority (collectively, “Sanctions” and such persons, “Sanctioned Persons”) or
(ii) will, directly or indirectly, use the proceeds of the Notes, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person (x) to fund or facilitate any activities or
business of or with any person or in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions, or (y) in any
manner that will result in a violation of any economic Sanctions by, or could
result in the





--------------------------------------------------------------------------------




imposition of Sanctions against, any person (including any person participating
in the offering of Notes, whether as dealer, advisor, investor or otherwise).
2.16
Neither the Issuer, any Guarantor nor any of their respective subsidiaries nor,
to the knowledge of the Issuer or any Guarantor, any director or officer, any
agent, employee, representative or affiliate of the Issuer or any Guarantor or
any of their respective subsidiaries, is a person that is, or is 50% or more
owned or otherwise controlled by a person that is: (i) the subject of any
Sanctions; or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions (including, without
limitation, Cuba, Iran, North Korea, Sudan, and Syria) (collectively,
“Sanctioned Countries” and each, a “Sanctioned Country”).

2.17
Except as has been disclosed to the Dealer or is not material to the analysis
under any Sanctions, neither the Issuer, any Guarantor nor any of their
respective subsidiaries or, to the knowledge of the Issuer or such Guarantor,
affiliates has engaged in any dealings or transactions with or for the benefit
of a Sanctioned Person, or with or in a Sanctioned Country, in the preceding 3
years, nor does the Issuer or any Guarantor or any of their respective
subsidiaries or, to the knowledge of the Issuer or such Guarantor, affiliates
have any plans to increase its dealings or transactions, or commence dealings or
transaction, with or for the benefit of Sanctioned Persons, or with or in
Sanctioned Countries.

2.18
Each Guarantor will receive financial benefits by the issuance of the Notes by
the Issuer and such Guarantor's issuance of the Guarantee in respect of the
Notes.

2.19
Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by each of the Issuer and the Guarantors to the Dealer, as of the
date thereof, that, both before and after giving effect to such issuance and
after giving effect to such amendment or supplement, (i) the representations and
warranties given by the Issuer and the Guarantors set forth in this Section 2
remain true and correct on and as of such date as if made on and as of such
date, (ii) in the case of an issuance of Notes, the Notes being issued on such
date have been duly and validly issued and constitute legal, valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and are guaranteed pursuant to the Guarantee,
(iii) in the case of an issuance of Notes, since the date of the most recent
Private Placement Memorandum, there has been no material adverse change in the
condition (financial or otherwise), operations or business prospects of the
Issuer or any Guarantor which has not been disclosed to the Dealer in writing
and (iv) neither the Issuer nor any Guarantor is in default of any of its
obligations hereunder or under the Notes, the Guarantee or the Issuing and
Paying Agency Agreement.





--------------------------------------------------------------------------------




3.    Covenants and Agreements of the Issuer and the Guarantors.
Each of the Issuer and each Guarantor covenants and agrees as to itself that:
3.1
The Issuer and such Guarantor will give the Dealer prompt notice (but in any
event prior to any subsequent issuance of Notes hereunder) of any amendment to,
modification of or waiver with respect to, the Notes, the Guarantee or the
Issuing and Paying Agency Agreement, including a complete copy of any such
amendment, modification or waiver.

3.2
The Issuer and each Guarantor shall, whenever there shall occur any change in
the condition (financial or otherwise), operations or business prospects of the
Issuer or such Guarantor or any development or occurrence in relation to the
Issuer or such Guarantor that would be material to holders of the Notes or
potential holders of the Notes (including any downgrading or receipt of any
notice of intended or potential downgrading or any review for potential change
in the rating accorded any of the securities of the Issuer or any Guarantor by
any nationally recognized statistical rating organization which has published a
rating of the Notes), promptly, and in any event prior to any subsequent
issuance of Notes hereunder, notify the Dealer (by telephone, confirmed in
writing) of such change, development or occurrence.

3.3
The Issuer and the Guarantors shall from time to time furnish to the Dealer such
information as the Dealer may reasonably request, including, without limitation,
any press releases or material provided by the Issuer or any Guarantor to any
national securities exchange or rating agency, regarding (i) the operations and
financial condition of the Issuer or such Guarantor, (ii) the due authorization
and execution of the Notes and the Guarantee, (iii) the Issuer’s ability to pay
the Notes as they mature and (iv) such Guarantor’s ability to fulfill their
obligations under the Guarantee.

3.4
The Issuer and the Guarantors will take all such action as the Dealer may
reasonably request to ensure that each offer and each sale of the Notes will
comply with any applicable state Blue Sky laws; provided, however, that neither
the Issuer nor any Guarantor shall be obligated to file any general consent to
service of process or to qualify as a foreign corporation in any jurisdiction in
which it is not so qualified or subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

3.5
Neither the Issuer nor any Guarantor will be in default of any of its
obligations under the Notes or the Guarantee, respectively, at any time that any
of the Notes are outstanding.

3.6
The Issuer shall not issue Notes hereunder until the Dealer shall have received
(a) opinions of counsel to the Issuer and each Guarantor, addressed to the
Dealer, satisfactory in form and substance to the Dealer, (b) a copy of the
executed Issuing and Paying Agency Agreement as then in effect, (c) a copy of
the executed





--------------------------------------------------------------------------------




Guarantee, (d) a copy of the resolutions adopted by the Boards of Directors, or
comparable constituent body, as the case may be, of the Issuer and each
Guarantor, satisfactory in form and substance to the Dealer and certified by the
Secretary or similar officer of the Issuer or such Guarantor, as the case may
be, authorizing execution and delivery by the Issuer and such Guarantor of this
Agreement, the Issuing and Paying Agency Agreement, the Guarantee and the Notes
and consummation by the Issuer and such Guarantor of the transactions
contemplated hereby and thereby, (e) in respect of each of the Issuer and each
Guarantor, a certificate of its secretary, assistant secretary or other
designated officer certifying as to (i) its organizational documents, and
attaching true, correct and complete copies thereof, (ii) its representations
and warranties being true and correct in all material respects, and (iii) the
incumbency of its officers authorized to execute and deliver this Agreement, and
in the case of the Issuer, the Issuing and Paying Agency Agreement and the
Notes, and in the case of the Guarantors, the Guarantee and the Issuing and
Paying Agency Agreement, and to take other action on behalf of the Issuer or
such Guarantor, as the case may be, in connection with the transactions
contemplated hereby and thereby, (f) prior to the issuance of any book-entry
Notes represented by a master note registered in the name of DTC or its nominee,
a copy of the executed Letter of Representations among the Issuer, the
Guarantors, the Issuing and Paying Agent and DTC and of the executed master
note, (g) prior to the issuance of any Notes in physical form, a copy of such
form (unless attached to this Agreement or the Issuing and Paying Agency
Agreement), (h) confirmation of the then current rating assigned to the Notes by
each nationally recognized statistical rating organization then rating the
Notes, and (i) such other certificates, opinions, letters and documents as the
Dealer shall have reasonably requested.
3.7
The Issuer and the Guarantors, jointly and severally, shall reimburse the Dealer
for all of the Dealer’s out-of-pocket expenses related to this Agreement,
including expenses incurred in connection with its preparation and negotiation,
and the transactions contemplated hereby (including, but not limited to, the
printing and distribution of the Private Placement Memorandum), and for the
reasonable fees and out-of-pocket expenses of the Dealer’s counsel.

3.8
Neither the Issuer nor any Guarantor shall file a Form D (as referenced in Rule
503 under the Securities Act) at any time in respect of the offer or sale of the
Notes or the Guarantee.

4.    Disclosure.
4.1
The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer and the Guarantors.
The Private Placement Memorandum shall contain a statement expressly offering an
opportunity for each prospective purchaser to ask questions of, and receive
answers from, the Issuer and the Guarantors concerning the offering of Notes and
to obtain





--------------------------------------------------------------------------------




relevant additional information which the Issuer possesses or can acquire
without unreasonable effort or expense.
4.2
Each of the Issuer and each Guarantor agrees to promptly furnish the Dealer the
Company Information as it becomes available; provided, however, that Company
Information shall be deemed to have been delivered to the Dealer for purposes of
this Section 4.2 to the extent Company Information is publicly available on the
SEC’s website or, in the case of Company Information described in clause (iii)
of the definition thereof, on the Issuer's website.

4.3
(1)    Each of the Issuer and each Guarantor further agrees to notify the Dealer
promptly upon the occurrence of any event relating to or affecting the Issuer or
such Guarantor that would cause the Company Information then in existence to
include an untrue statement of a material fact or to omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they are made, not misleading (which, for the
avoidance of doubt, shall include the occurrence of the Guarantee Release Date
with respect to any Guarantor).

(j)    In the event that the Issuer or any Guarantor gives the Dealer notice
pursuant to Section 4.3(a) and (i) the Issuer is selling Notes in accordance
with Section 1, (ii) the Dealer notifies the Issuer that it then has Notes it is
holding in inventory, or (iii) any Notes are otherwise outstanding, the Issuer
and the Guarantors agree promptly to supplement or amend the Private Placement
Memorandum so that the Private Placement Memorandum, as amended or supplemented,
shall not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and the Issuer and the
Guarantors shall make such supplement or amendment available to the Dealer.
(k)    In the event that (i) the Issuer or any Guarantor gives the Dealer notice
pursuant to Section 4.3(a), (ii) (A) the Issuer is not selling Notes is
accordance with Section 1, (B) the Dealer does not notify the Issuer or the
Guarantors that it is then holding Notes in inventory, and (C) no Notes are
otherwise outstanding, and (iii) the Issuer and the Guarantors choose not to
promptly amend or supplement the Private Placement Memorandum in the manner
described in clause (b) above, then all solicitations and sales of Notes shall
be suspended until such time as the Issuer and the Guarantors have so amended or
supplemented the Private Placement Memorandum, and made such amendment or
supplement available to the Dealer.
(l)    Without limiting the generality of Section 4.3(a), to the extent that the
Private Placement Memorandum sets forth financial information of the Issuer or a
Guarantor, as the case may be (other than financial information included in a
report described in clause (i) of the definition of "Company Information" that
(i)




--------------------------------------------------------------------------------




is incorporated by reference in the Private Placement Memorandum or (ii) the
Private Placement Memorandum expressly states is being made available to holders
and prospective purchasers of the Notes but is not otherwise set forth therein),
the Issuer and the Guarantors shall review, amend and supplement the Private
Placement Memorandum on a periodic basis, but no less than at least once
annually, to incorporate current financial information of the Issuer and the
Guarantors to the extent necessary to ensure that the information provided in
the Private Placement Memorandum is accurate and complete.
5.    Indemnification and Contribution.
5.1
The Issuer and the Guarantors, jointly and severally, will indemnify and hold
harmless the Dealer, each individual, corporation, partnership, trust,
association or other entity controlling the Dealer, any affiliate of the Dealer
or any such controlling entity and their respective directors, officers,
employees, partners, incorporators, shareholders, servants, trustees and agents
(hereinafter the “Indemnitees”) against any and all liabilities, penalties,
suits, causes of action, losses, damages, claims, costs and expenses (including,
without limitation, reasonable fees and disbursements of counsel) or judgments
of whatever kind or nature (each a “Claim”), imposed upon, incurred by or
asserted against the Indemnitees arising out of or based upon (i) any allegation
that the Private Placement Memorandum, the Company Information or any
information provided by the Issuer or a Guarantor to the Dealer included (as of
any relevant time) or includes an untrue statement of a material fact or omitted
(as of any relevant time) or omits to state any material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading or (ii) the breach by the Issuer or a Guarantor of any
agreement, covenant or representation made in or pursuant to this Agreement.
This indemnification shall not apply to the extent that the Claim arises out of
or is based upon Dealer Information.

5.2
Provisions relating to claims made for indemnification under this Section 5 are
set forth in Exhibit B to this Agreement.

5.3
In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer and the
Guarantors, jointly and severally, shall contribute to the aggregate costs
incurred by the Dealer in connection with any Claim in the proportion of the
respective economic interests of the Issuer and the Guarantors, on the one hand,
and the Dealer, on the other hand; provided, however, that such contribution by
the Issuer and the Guarantors shall be in an amount such that the aggregate
costs incurred by the Dealer do not exceed the aggregate of the commissions and
fees earned by the Dealer hereunder with respect to the issue or issues of Notes
to which such Claim relates. The respective economic interests shall be
calculated by reference to the aggregate proceeds to the Issuer of the Notes





--------------------------------------------------------------------------------




issued hereunder and the aggregate commissions and fees earned by the Dealer
hereunder.
6.    Definitions.
6.1
“Bribery Act” shall have the meaning set forth in Section 2.13.

6.2
“Claim” shall have the meaning set forth in Section 5.1.

6.3
“Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s most recent
report on Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed
by the Issuer with the SEC since the most recent Form 10-K, (ii) the Issuer’s
and the Guarantor’s most recent annual audited financial statements and each
interim financial statement or report prepared subsequent thereto, if not
included in item (i) above, (iii) the Issuer’s and the Guarantor’s and their
affiliates’ other publicly available recent reports, including, but not limited
to, any publicly available filings or reports provided to their respective
shareholders, (iv) any other information or disclosure prepared pursuant to
Section 4.3 hereof and (v) any information prepared or approved by the Issuer or
a Guarantor for dissemination to investors or potential investors in the Notes.

6.4
“Current Issuing and Paying Agent” shall have the meaning set forth in Section
7.9(i).

6.5
“Dealer Information” shall mean material concerning the Dealer provided by the
Dealer in writing expressly for inclusion in the Private Placement Memorandum.

6.6
“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

6.7
“FCPA” shall have the meaning set forth in Section 5.1.

6.8
“Guarantee Release Date” shall mean, with respect to a Guarantor, the effective
date, as notified by the Issuer to the Dealer, of the release of all guarantees
and other obligations of such Guarantor with respect to (i) the Revolving Credit
Agreement, dated as of December 5, 2014, among the Issuer, the Guarantors,
JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as
Syndication Agent, Barclays Bank PLC, The Bank of Nova Scotia and BNP Paribas,
as Co-Documentation Agents, and the other parties thereto, and (ii) the
Indenture (including, for the avoidance of doubt, the “Securities” (as defined
therein) issued thereunder), dated as of May 22, 2015, among the Issuer, the
Guarantors, U.S. Bank National Association, as Trustee, and the other parties
thereto, providing for the issuance of Securities of the Issuer

6.9
“Indemnitee” shall have the meaning set forth in Section 5.1.





--------------------------------------------------------------------------------




6.10
“Institutional Accredited Investor” shall mean an institutional investor that is
an accredited investor within the meaning of Rule 501 under the Securities Act
and that has such knowledge and experience in financial and business matters
that it is capable of evaluating and bearing the economic risk of an investment
in the Notes, including, but not limited to, a bank, as defined in Section
3(a)(2) of the Securities Act, or a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in its individual or fiduciary capacity.

6.11
“Issuing and Paying Agency Agreement” shall mean the issuing and paying agent
agreement described on the cover page of this Agreement, or any replacement
thereof, as such agreement may be amended or supplemented from time to time.

6.12
“Issuing and Paying Agent” shall mean the party designated as such on the cover
page of this Agreement, or any successor thereto or replacement thereof, as
issuing and paying agent under the Issuing and Paying Agency Agreement.

6.13
“Money Laundering Laws” shall have the meaning set forth in Section 2.14.

6.14
“Non-bank fiduciary or agent” shall mean a fiduciary or agent other than (a) a
bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a savings and
loan association, as defined in Section 3(a)(5)(A) of the Securities Act.

6.15
“Outstanding Notes” shall have the meaning set forth in Section 7.9(ii).

6.16
“Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

6.17
“Qualified Institutional Buyer” shall have the meaning assigned to that term in
Rule 144A under the Securities Act.

6.18
“Replacement” shall have the meaning set forth in Section 7.9(i).

6.19
“Replacement Issuing and Paying Agent” shall have the meaning set forth in
Section 7.9(i).

6.20
“Replacement Issuing and Paying Agency Agreement” shall have the meaning set
forth in Section 7.9(i).

6.21
“Rule 144A” shall mean Rule 144A under the Securities Act.

6.22
“Sanctioned Countries” and “Sanctioned Country” shall have the meanings set
forth in Section 2.16.





--------------------------------------------------------------------------------




6.23
“Sanctioned Persons” shall have the meaning set forth in Section 2.15.

6.24
“Sanctions” shall have the meaning set forth in Section 2.15.

6.25
“SEC” shall mean the U.S. Securities and Exchange Commission.

6.26
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

7.    General
7.1
Unless otherwise expressly provided herein, all notices under this Agreement to
parties hereto shall be in writing and shall be effective when received at the
address of the respective party set forth in the Addendum to this Agreement.

7.2
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to its conflict of laws provisions.

7.3
(a) Each of the Issuer and each Guarantor agrees that any suit, action or
proceeding brought by the Issuer or a Guarantor against the Dealer in connection
with or arising out of this Agreement or the Notes or the offer and sale of the
Notes shall be brought solely in the United States federal courts located in the
Borough of Manhattan or the courts of the State of New York located in the
Borough of Manhattan. EACH OF THE DEALER, THE ISSUER AND EACH GUARANTOR WAIVES
ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(b) Each of the Issuer and each Guarantor hereby irrevocably accepts and submits
to the non-exclusive jurisdiction of each of the aforesaid courts in personam,
generally and unconditionally, for itself and in respect of its properties,
assets and revenues, with respect to any suit, action or proceeding in
connection with or arising out of this Agreement, the Guarantee or the Notes or
the offer and sale of the Notes.
7.4
This Agreement may be terminated, at any time, by the Issuer, upon one business
day’s prior notice to such effect to the Dealer, or by the Dealer upon one
business day’s prior notice to such effect to the Issuer. Any such termination,
however, shall not affect the obligations of the Issuer and the Guarantors under
Sections 3.8, 5 or 7.3 hereof or the respective representations, warranties,
agreements, covenants, rights or responsibilities of the parties made or arising
prior to the termination of this Agreement.

7.5
This Agreement is not assignable by any party hereto without the written consent
of the other parties; provided, however, that the Dealer may assign its rights
and obligations under this Agreement to any affiliate of the Dealer.





--------------------------------------------------------------------------------




7.6
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

7.7
Except as provided in Section 5 with respect to non-party Indemnitees, this
Agreement is for the exclusive benefit of the parties hereto, and their
respective permitted successors and assigns hereunder, and shall not be deemed
to give any legal or equitable right, remedy or claim to any other person
whatsoever.

7.8
Each of the Issuer and each Guarantor acknowledges and agrees that (i) the
purchase and sale, or placement, of the Notes pursuant to this Agreement,
including the determination of any price for the Notes and Dealer compensation,
are arm's-length commercial transactions between the Issuer and the Guarantors,
on the one hand, and the Dealer, on the other, (ii) in connection therewith and
with the process leading to such transactions, the Dealer is acting solely as a
principal and not the agent (except to the extent explicitly set forth herein)
or fiduciary of the Issuer or the Guarantors or any of their affiliates, (iii)
the Dealer has not assumed an advisory or fiduciary responsibility in favor of
the Issuer or any Guarantor or any of their respective affiliates with respect
to the offering contemplated hereby or the process leading thereto (irrespective
of whether the Dealer has advised or is currently advising the Issuer or any
Guarantor or any of their respective affiliates on other matters) or any other
obligation to the Issuer or any Guarantor or any of their affiliates except the
obligations expressly set forth in this Agreement, (iv) the Issuer and the
Guarantors are capable of evaluating and understanding and each understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement, (v) the Dealer and its affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Issuer and/or
the Guarantors and that the Dealer has no obligation to disclose any of those
interests by virtue of any advisory or fiduciary relationship, (vi) the Dealer
has not provided any legal, accounting, regulatory or tax advice with respect to
the transactions contemplated hereby, and (vii) each of the Issuer and each
Guarantor has consulted its own legal and financial advisors to the extent it
deemed appropriate. Each of the Issuer and each Guarantor agrees that it will
not claim that the Dealer has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Issuer or such Guarantor, in
connection with such transactions or the process leading thereto. Any review by
the Dealer of the Issuer or the Guarantors, the transactions contemplated hereby
or other matters relating to such transactions shall be performed solely for the
benefit of the Dealer and shall not be on behalf of the Issuer or the
Guarantors. This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Issuer or the Guarantors and the Dealer
with respect to the subject matter hereof. Each of the Issuer and each Guarantor
hereby waives and releases, to the fullest extent permitted by law, any claims
the Issuer or such Guarantor may have against the Dealer with respect to any
breach or alleged breach of fiduciary duty.





--------------------------------------------------------------------------------




7.9
(i) The parties hereto agree that the Issuer and the Guarantors may, in
accordance with the terms of this Section 7.9, from time to time replace the
party which is then acting as Issuing and Paying Agent (the “Current Issuing and
Paying Agent”) with another party (such other party, the “Replacement Issuing
and Paying Agent”), and enter into an agreement with the Replacement Issuing and
Paying Agent covering the provision of issuing and paying agency functions in
respect of the Notes by the Replacement Issuing and Paying Agent (the
“Replacement Issuing and Paying Agency Agreement”) (any such replacement, a
“Replacement”).

(ii) From and after the effective date of any Replacement, (A) to the extent
that the Issuing and Paying Agency Agreement provides that the Current Issuing
and Paying Agent will continue to act in respect of Notes outstanding as of the
effective date of such Replacement (the “Outstanding Notes”), then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Current
Issuing and Paying Agent, in respect of the Outstanding Notes, and the
Replacement Issuing and Paying Agent, in respect of Notes issued on or after the
Replacement, (ii) all references to the “Issuing and Paying Agent” hereunder
shall be deemed to refer to the Current Issuing and Paying Agent in respect of
the Outstanding Notes, and the Replacement Issuing and Paying Agent in respect
of Notes issued on or after the Replacement, and (iii) all references to the
“Issuing and Paying Agency Agreement” hereunder shall be deemed to refer to the
existing Issuing and Paying Agency Agreement, in respect of the Outstanding
Notes, and the Replacement Issuing and Paying Agency Agreement, in respect of
Notes issued on or after the Replacement; and (B) to the extent that the Issuing
and Paying Agency Agreement does not provide that the Current Issuing and Paying
Agent will continue to act in respect of the Outstanding Notes, then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Replacement
Issuing and Paying Agent, (ii) all references to the “Issuing and Paying Agent”
hereunder shall be deemed to refer to the Replacement Issuing and Paying Agent,
and (iii) all references to the “Issuing and Paying Agency Agreement” hereunder
shall be deemed to refer to the Replacement Issuing and Paying Agency Agreement.
(iii) From and after the effective date of any Replacement, the Issuer shall not
issue any Notes hereunder unless and until the Dealer shall have received: (a) a
copy of the executed Replacement Issuing and Paying Agency Agreement, (b) a copy
of the executed Letter of Representations among the Issuer, the Guarantors, the
Replacement Issuing and Paying Agent and DTC, (c) a copy of the executed Master
Note authenticated by the Replacement Issuing and Paying Agent and registered in
the name of DTC or its nominee, (d) an amendment or supplement to the Private
Placement Memorandum describing the Replacement Issuing and Paying Agent as the
Issuing and Paying Agent for the Notes, and reflecting any other changes thereto
necessary in light of the Replacement so that the Private Placement Memorandum,
as amended or supplemented, satisfies the requirements of this Agreement, and
(e) legal opinions of counsel to the Issuer and the Guarantors, addressed to the
Dealer, in form and substance reasonably satisfactory to the Dealer, as to (x)
the due




--------------------------------------------------------------------------------




authorization, delivery, validity and enforceability of Notes issued pursuant to
the Replacement Issuing and Paying Agency Agreement, and (y) such other matters
as the Dealer may reasonably request.
7.10
Upon the occurrence of the Guarantee Release Date with respect to a Guarantor,
for the purposes of each representation and warranty made in this Agreement that
refers to the Guarantee, such representation and warranty shall, from and after
such Guarantee Release Date, automatically be deemed no longer to be made by
such Guarantor.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.
COLUMBIA PIPELINE GROUP, INC., as Issuer
[ ], as Dealer
By:___________________________________
By:___________________________________
Name:________________________________
Name:________________________________
Title:_________________________________
Title:_________________________________
 
 
CPG OPCO LP
COLUMBIA ENERGY GROUP
CPG OPCO GP LLC
By: CPG OPCO GP LLC, its general partner
By:                
By:                   
   Name:
   Name:
   Title:
   Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




Addendum
The following additional clauses shall apply to the Agreement and be deemed a
part thereof.
1.
The other dealers referred to in clause (b) of Section 1.2 of the Agreement are
[ ].

2.
The following Section 3.9 is hereby added to the Agreement:

3.9 Without limiting any obligation of the Issuer or the Guarantors pursuant to
this Agreement to provide the Dealer with credit and financial information, each
of the Issuer and each Guarantor hereby acknowledges and agrees that the Dealer
may share the Company Information and any other information or matters relating
to the Issuer or the Guarantors or the transactions contemplated hereby with
affiliates of the Dealer, and that such affiliates may likewise share
information relating to the Issuer or the Guarantors or such transactions with
the Dealer.
3.
The addresses of the respective parties for purposes of notices under Section
7.1 are as follows:

For the Issuer and Guarantors:
Address:
Attention:
Telephone number:
Fax number:


For the Dealer:
Address:
Attention:
Telephone number:
Fax number:





--------------------------------------------------------------------------------




Exhibit A
Form of Legend for Private Placement Memorandum and Notes
THE NOTES AND THE GUARANTEE THEREOF HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAW, AND OFFERS AND SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
WILL BE DEEMED TO REPRESENT THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO
INVESTIGATE MATTERS RELATING TO COLUMBIA PIPELINE GROUP, INC. (THE “ISSUER”),
CPG OPCO LP, COLUMBIA ENERGY GROUP, AND CPG OPCO GP LLC (THE “GUARANTORS”), THE
NOTES AND THE GUARANTEE, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND (III) IT IS EITHER (A)(1) AN INSTITUTIONAL INVESTOR
THAT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT
(AN “INSTITUTIONAL ACCREDITED INVESTOR”) AND (2)(i) PURCHASING NOTES FOR ITS OWN
ACCOUNT, (ii) A BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND
LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE
ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR
AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION OR OTHER SUCH
INSTITUTION) PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS
SUCH AN INSTITUTIONAL ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL
BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING
NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS
A QIB; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY
UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT
PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL
ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE
ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO
THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT
FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF WHICH SHALL HAVE
ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN
INSTITUTIONAL ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION
THAT MEETS THE REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.



--------------------------------------------------------------------------------




Exhibit B
Further Provisions Relating to Indemnification
(a) The Issuer and the Guarantors, jointly and severally, agree to reimburse
each Indemnitee for all expenses (including reasonable fees and disbursements of
internal and external counsel) as they are incurred by it in connection with
investigating or defending any loss, claim, damage, liability or action in
respect of which indemnification may be sought under Section 5 of the Agreement
(whether or not it is a party to any such proceedings).
(b) Promptly after receipt by an Indemnitee of notice of the existence of a
Claim, such Indemnitee will, if a claim in respect thereof is to be made against
the Issuer or a Guarantor, notify the Issuer and the Guarantors in writing of
the existence thereof; provided that (i) the omission to so notify the Issuer or
any Guarantor will not relieve it from any liability which it may have hereunder
unless and except to the extent it did not otherwise learn of such Claim and
such failure results in the forfeiture by it of substantial rights and defenses,
and (ii) the omission to so notify the Issuer or any Guarantor will not relieve
it from liability which it may have to an Indemnitee otherwise than on account
of this indemnity agreement. In case any such Claim is made against any
Indemnitee and it notifies the Issuer or the Guarantors of the existence
thereof, the Issuer and the Guarantors will be entitled to participate therein,
and to the extent that it or they may elect by written notice delivered to the
Indemnitee, to assume the defense thereof, with counsel reasonably satisfactory
to such Indemnitee; provided that if the defendants in any such Claim include
both the Indemnitee and either the Issuer or any Guarantor or both, and the
Indemnitee shall have concluded that there may be legal defenses available to it
which are different from or additional to those available to the Issuer or such
Guarantor, the Issuer shall not have the right to direct the defense of such
Claim on behalf of such Indemnitee, and the Indemnitee shall have the right to
select separate counsel to assert such legal defenses on behalf of such
Indemnitee. Upon receipt of notice from the Issuer to such Indemnitee of the
election of the Issuer and the Guarantors to assume the defense of such Claim
and approval by the Indemnitee of counsel, the Issuer and the Guarantors will
not be liable to such Indemnitee for expenses incurred thereafter by the
Indemnitee in connection with the defense thereof (other than reasonable costs
of investigation) unless (i) the Indemnitee shall have employed separate counsel
in connection with the assertion of legal defenses in accordance with the
proviso to the next preceding sentence (it being understood, however, that
neither the Issuer nor the Guarantors shall be liable for the expenses of more
than one separate counsel (in addition to any local counsel in the jurisdiction
in which any Claim is brought), approved by the Dealer, representing the
Indemnitee who is party to such Claim), (ii) the Issuer and the Guarantors shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of existence of the Claim
or (iii) the Issuer or the Guarantors has authorized in writing the employment
of counsel for the Indemnitee. The indemnity, reimbursement and contribution
obligations of the Issuer and the Guarantors hereunder shall be in addition to
any other liability the Issuer or any Guarantor may otherwise have to an
Indemnitee and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Issuer, the Guarantors and
any Indemnitee. Each of the Issuer and each Guarantor agrees that without the
Dealer’s prior written consent, it will not settle, compromise or consent to the
entry of any judgment in any Claim in respect of which



--------------------------------------------------------------------------------




indemnification may be sought under the indemnification provision of the
Agreement (whether or not the Dealer or any other Indemnitee is an actual or
potential party to such Claim), unless such settlement, compromise or consent
(i) includes an unconditional release of each Indemnitee from all liability
arising out of such Claim and (ii) does not include a statement as to or an
admission of fault, culpability or failure to act, by or on behalf of any
Indemnitee.



--------------------------------------------------------------------------------




Exhibit C
Statement of Terms for Interest – Bearing Commercial Paper Notes of Columbia
Pipeline Group, Inc.
THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC [PRICING] [PRIVATE PLACEMENT MEMORANDUM] SUPPLEMENT (THE
“SUPPLEMENT”) (IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.
1. General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more Master Notes (each, a “Master Note”)
issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer’s
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.
(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.
2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).
(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below); (ii)
the date on which such Note will be issued (the “Issue Date”); (iii) the Stated
Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note, the
rate per annum at which such Note will bear interest, if any, and the Interest
Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate, the
Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.





--------------------------------------------------------------------------------




(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below). Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year of twelve 30-day
months.


If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.


(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.


The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating



--------------------------------------------------------------------------------




Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.


If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.


Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset Date, the interest rate
with respect to the Interest Determination Date (as defined below) pertaining to
such Interest Reset Date, or (ii) if such day is not an Interest Reset Date, the
interest rate with respect to the Interest Determination Date pertaining to the
next preceding Interest Reset Date, subject in either case to any adjustment by
a Spread and/or a Spread Multiplier.





--------------------------------------------------------------------------------




The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.


The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.


The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.


All times referred to herein reflect New York City time, unless otherwise
specified.
The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.


All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655). All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).


CD Rate Notes



--------------------------------------------------------------------------------




“CD Rate” means the rate on any Interest Determination Date for negotiable U.S.
dollar certificates of deposit having the Index Maturity as published in the
source specified in the Supplement.
If the above rate is not published by 3:00 p.m., New York City time, on the
Calculation Date, the CD Rate will be the rate on such Interest Determination
Date published under the caption specified in the Supplement in another
recognized electronic source used for the purpose of displaying the applicable
rate.
If such rate is not published in either the source specified on the Supplement
or another recognized electronic source by 3:00 p.m., New York City time, on the
Calculation Date, the Calculation Agent will determine the CD Rate to be the
arithmetic mean of the secondary market offered rates as of 10:00 a.m., New York
City time, on such Interest Determination Date of three leading nonbank dealers
in negotiable U.S. dollar certificates of deposit in New York City selected by
the Calculation Agent for negotiable U.S. dollar certificates of deposit of
major United States money center banks of the highest credit standing in the
market for negotiable certificates of deposit with a remaining maturity closest
to the Index Maturity in the denomination of $5,000,000.
If fewer than the three dealers selected by the Calculation Agent are quoting as
set forth above, the CD Rate will remain the CD Rate then in effect on such
Interest Determination Date.
Commercial Paper Rate Notes
“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published by the Board of Governors of the Federal
Reserve System (“FRB”) in “Statistical Release H.15(519), Selected Interest
Rates” or any successor publication of the FRB (“H.15(519)”) under the heading
“Commercial Paper-[Financial][Nonfinancial]”.
If the above rate is not published in H.15(519) by 3:00 p.m., New York City
time, on the Calculation Date, then the Commercial Paper Rate will be the Money
Market Yield of the rate on such Interest Determination Date for commercial
paper of the Index Maturity published in the daily update of H.15(519),
available through the world wide website of the FRB
at http://www.federalreserve.gov/releases/h15/Update, or any successor site or
publication or other recognized electronic source used for the purpose of
displaying the applicable rate (“H.15 Daily Update”) under the heading
“Commercial Paper-[Financial][Nonfinancial]”.
If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to



--------------------------------------------------------------------------------




be the Money Market Yield of the arithmetic mean of the offered rates as of
11:00 a.m. on such Interest Determination Date of three leading dealers of U.S.
dollar commercial paper in New York City selected by the Calculation Agent for
commercial paper of the Index Maturity placed for an industrial issuer whose
bond rating is “AA,” or the equivalent, from a nationally recognized statistical
rating organization.
If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.
“Money Market Yield” will be a yield calculated in accordance with the following
formula:
D x 360
Money Market Yield = ________________ x 100
360 - (D x M)
where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.
Federal Funds Rate Notes
“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Reuters Page (as defined below) FEDFUNDS1 (or any
other page as may replace the specified page on that service) (“Reuters Page
FEDFUNDS1”) under the heading EFFECT.
If the above rate does not appear on Reuters Page FEDFUNDS1 or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.


If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.


If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.



--------------------------------------------------------------------------------






"Reuters Page" means the display on the Reuters 3000 Xtra Service, or any
successor service, on the page or pages specified in this Statement of Terms or
the Supplement, or any replacement page on that service.


LIBOR Notes


The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m. London time,
on such Interest Determination Date.


If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.


“Designated LIBOR Page” means the display on the Reuters 3000 Xtra Service (or
any successor service) on the "LIBOR01" page (or any other page as may replace
such page on such service) for the purpose of displaying the London interbank
rates of major banks.


Prime Rate Notes


“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.





--------------------------------------------------------------------------------




If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.


If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.
on that Interest Determination Date.


If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.


If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.


“Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).


Treasury Rate Notes


“Treasury Rate” means:


(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement under the caption “INVEST RATE”
on the display on the Reuters Page designated as USAUCTION10 (or any other page
as may replace that page on that service) or the Reuters Page designated as
USAUCTION11 (or any other page as may replace that page on that service), or


(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the



--------------------------------------------------------------------------------




applicable Treasury Bills as published in H.15 Daily Update, under the caption
“U.S. Government Securities/Treasury Bills/Auction High”, or


(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or


(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or


(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or


(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or


(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.


“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:


D x N
Bond Equivalent Yield = __________________x 100

360 - (D x M)


where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.



--------------------------------------------------------------------------------






3. Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 364 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of such Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.
4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof); (ii)
the Issuer or the Guarantors make any compromise arrangement with its creditors
generally including the entering into any form of moratorium with its creditors
generally; (iii) a court having jurisdiction shall enter a decree or order for
relief in respect of the Issuer or the Guarantors in an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or there shall be appointed a receiver, administrator, liquidator,
custodian, trustee or sequestrator (or similar officer) with respect to the
whole or substantially the whole of the assets of the Issuer or the Guarantors
and any such decree, order or appointment is not removed, discharged or
withdrawn within 60 days thereafter; or (iv) the Issuer or any Guarantor shall
commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or taking possession by a receiver, administrator, liquidator, assignee,
custodian, trustee or sequestrator (or similar official), with respect to the
whole or substantially the whole of the assets of the Issuer or such Guarantor
or make any general assignment for the benefit of creditors. Upon the occurrence
of an Event of Default, the principal of such Note (together with interest
accrued and unpaid thereon) shall become, without any notice or demand,
immediately due and payable.
5. Obligation Absolute. No provision of the Issuing and Paying Agency Agreement
under which the Notes are issued shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.
6. Supplement. Any term contained in the Supplement shall supercede any
conflicting term contained herein.



--------------------------------------------------------------------------------




Exhibit D Form of Guarantee
GUARANTEE
GUARANTEE, dated as of [ ], 2015, of CPG OpCo LP, a Delaware limited
partnership, Columbia Energy Group, a Delaware corporation and CPG OpCo GP LLC,
a Delaware limited liability company (each a “Guarantor” and, collectively the
“Guarantors”).
The Guarantors, for value received, hereby agree as follows for the benefit of
the holders from time to time of the Notes hereinafter described:
1. The Guarantors, jointly and severally, irrevocably guarantee payment in full,
as and when the same becomes due and payable, of the principal of and interest,
if any, on the promissory notes (the “Notes”) issued by Columbia Pipeline Group,
Inc., a Delaware corporation (the “Issuer”), from time to time pursuant to the
Issuing and Paying Agent Agreement, dated as of [ ], 2015, as the same may be
amended, supplemented or modified from time to time (the “Agreement”), among the
Issuer , the Guarantors and U.S. Bank National Association (the “Issuing and
Paying Agent”).
2. Each Guarantor’s obligations under this Guarantee shall be unconditional,
irrespective of the validity or enforceability of any provision of the Agreement
or the Notes.


3. This Guarantee is a guaranty of the due and punctual payment (and not merely
of collection) of the principal of and interest, if any, on the Notes by the
Issuer and shall remain in full force and effect until all amounts have been
validly, finally and irrevocably paid in full, and shall not be affected in any
way by any circumstance or condition whatsoever, including without limitation
(a) the absence of any action to obtain such amounts from the Issuer, (b) any
variation, extension, waiver, compromise or release of any or all of the
obligations of the Issuer under the Agreement of the Notes or of any collateral
security therefore or (c) any change in the existence or structure of, or the
bankruptcy or insolvency of, the Issuer or by any other circumstance (other than
by complete, irrevocable payment) that might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety. The Guarantors waive
all requirements as to diligence, presentment, demand for payment, protest and
notice of any kind with respect to the Agreement and the Notes.


4. In the event of a default in payment of principal of or interest on any
Notes, the holders of such Notes, may institute legal proceedings directly
against any Guarantor to enforce this Guarantee without first proceeding against
the Issuer.
5. This Guarantee shall remain in full force and effect or shall be reinstated
(as the case may be) if at any time any payment by the Issuer of the principal
of or interest, if any, on the Notes, in whole or in part, is rescinded or must
otherwise be returned by the holder upon the insolvency, bankruptcy or
reorganization of the Issuer or otherwise, all as though such payment had not
been made.
6. Notwithstanding anything to the contrary contained herein, if no default of
the Issuer or a Guarantor has occurred and is continuing under the Agreement or
this Guarantee, a Guarantor



--------------------------------------------------------------------------------




will be automatically and unconditionally released and discharged from its
obligations under this Guarantee upon release of all guarantees and other
obligations of such Guarantor with respect to (i) the Revolving Credit
Agreement, dated as of December 5, 2014, among the Issuer, the Guarantors,
JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A., as
Syndication Agent, Barclays Bank PLC, The Bank of Nova Scotia and BNP Paribas,
as Co-Documentation Agents, and the other parties thereto and (ii) the Indenture
(including, for the avoidance of doubt, the “Securities” (as defined therein)
issued thereunder), dated as of May 22, 2015, among the Issuer, the Guarantors,
U.S. Bank National Association, as Trustee, and the other parties thereto,
providing for the issuance of Securities of the Issuer. The Issuer or the
relevant Guarantor shall provide to the Issuing and Paying Agent immediate
written notice of the release of a Guarantor hereunder.
6. This Guarantee shall be governed by and construed in accordance with the laws
of the State of New York.
7. The Guarantors hereby irrevocably accept and submit to the non-exclusive
jurisdiction of the United States federal courts located in the Borough of
Manhattan and the courts of the State of New York located in the Borough of
Manhattan.
IN WITNESS WHEREOF, each of the Guarantors has caused this Guarantee to be duly
executed as of the day and year first above written.
CPG OPCO LP
By:
CPG OPCO GP LLC, its general partner





By:                    
Name:    
Title:    




COLUMBIA ENERGY GROUP
CPG OPCO GP LLC




By:                    
Name:    
Title:    















--------------------------------------------------------------------------------




 


